Exhibit 99.1 HANCOCK FABRICS ANNOUNCES FISCAL 2 NET INCOME INCREASES BY $3.4 MILLION FOR THE QUARTER AND $16.4 MILLION FOR THE YEAR-TO-DATE BALDWYN, MS, December 2, 2009 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its third quarter ended October 31, 2009, and year-to-date for fiscal 2009. Financial highlights for the third quarter include: · Net sales for the quarter were $72.7 million compared with $70.6 million in the third quarter last year, and comparable same store sales increased 4.0%, compared with a 2.1% increase in the previous year. · Operating income for the quarter increased by $3.6 million as a result of a $4.5 million profit in this quarter compared to a $0.9 million profit in the previous year’s third quarter. · Net income was $3.0 million, or $0.16 basic earnings per share, in the third quarter of fiscal 2009, compared to a net loss of $0.3 million, or $0.02 loss per share in the third quarter of fiscal 2008. · EBITDA for the quarter was $6.1 million, an increase of $3.5 million over the same period last fiscal year. · Inventories have been reduced by $10.0 million compared to the same period last year. · At quarter end, the Company had outstanding borrowings under its Revolver of $25.0 million and outstanding letters of credit of $6.0 million.The Note balance was $21.6 million and the warrant discount on the Notes was $8.8 million.Additional amounts available to borrow at that time were $43.1 million. Year-to-date financial highlights include: · Net sales year-to-date were $196.4 million compared with $198.2 million in the year-to-date last year, and comparable same store sales increased 0.9%, compared with a 2.9% increase in the previous year. · Operating income year-to-date increased by $8.0 million as a result of the $4.4 million of income in 2009 compared to a $3.6 million loss in 2008. 1 · Net loss was $0.1 million, or $0.01 per share, in year-to-date for fiscal 2009, compared to a net loss of $16.5 million, or $0.87 per share for fiscal 2008 year-to-date. · EBITDA for year-to-date fiscal 2009 was $9.2 million, an increase of $7.8 million over the same period last fiscal year. Jane Aggers, President and Chief Executive Officer commented, “We are beginning to experience meaningful top line improvement in combination with significant operating cost reductions.Our strong quarter and year to date results are a testament to the hard work of all of our associates and management team.We are cautiously optimistic that we can continue to execute our business plan throughout the remainder of the year and into 2010.” Operating Results Gross margin for the third quarter of 46.5% was a 350 basis point improvement over the 43.0% of the prior year.This increase reflects a 220 basis point reduction in merchandise cost, a 50 basis point reduction in freight costs, and an 80 basis point reduction in sourcing and warehousing.Year-to-date, gross margin improved by 210 basis points to 45.8%.This improvement was driven by the same fundamentals that drove third quarter improvements. Selling, general and administrative expenses for the third quarter decreased to $28.2 million (38.8% of sales) from $28.3 million (40.1% of sales) in the prior year.Year-to-date, selling, general and administrative expenses have been reduced by $4.6 million to $82.3 million (41.9% of sales) from $86.9 million (43.9% of sales) year-to-date last year. Third quarter reductions were driven by increased labor efficiency, reductions in current quarter advertising expenses offset by certain incremental retail operating costs.Year-to-date reductions were driven by increased labor efficiency, reduced store operating expenses, and savings of professional fees. Store Openings, Closings and Remodels During the current fiscal year, the Company opened 3 stores, closed 1 store, remodeled 5 locations, and ended the quarter with 265 stores. Rights Plan Amendment The Board recently adopted an amendment to the Company’s Rights Agreement designed to preserve substantial tax assets for future use.Hancock’s ability to use the tax attributes would be substantially limited if there were an “ownership change” as defined under Section 382 of the Internal Revenue Code.The Amendment is designed to reduce the likelihood that Hancock will experience an ownership change by (i) discouraging any person (together with such person's affiliates or associates) from acquiring 4.95% or more of the then outstanding Common Stock and (ii) discouraging any person (together with such person's affiliates or associates) that currently beneficially owns at least 4.95% of the outstanding Common Stock from acquiring more than a specified percentage of additional shares of Common Stock. There is no guarantee, however, that the Rights Plan will prevent the Company from experiencing an ownership change.As a result of this amendment, the Company’s Rights Agreement is now similar to tax benefit preservation plans adopted by many other public companies with significant tax attributes. 2 Third Quarter Conference Call Hancock will hold its third quarter earnings conference call tomorrow, Thursday, December 3, at 10:00 CST.To participate in the conference call, please call 800-599-9816 or 617-847-8705 (Int’l) and provide the operator with pass code #81066171.If you are unable to attend the live call, a replay will be available by dialing 888-286-8010 or 617-801-6888 (Int’l) and entering pin #80450652. The replay will be available by phone or on the
